third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 jeglover postf-129888-14 uilc date december to associate area_counsel cleveland large business international attn marc shapiro senior attorney cc lb_i hmt cin1 cle from donald j drees jr senior technical reviewer branch financial institutions products cc fip b04 subject foreign_currency_swap this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------------------------------------- ------------------------------- captive state title year year month a ----------------------------------------- ------------ --------------------------------------------------- ------- ------- ------ postf-129888-14 month b date a date b number a number b number c number d number e number f number g ------- ----------- ----------- ---- ---- -- ---- ---- ---- -- number h ----- number i number j outside actuary ---- ---- ------- actuarial review --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- - issue whether the arrangement between members of taxpayer group and the group’s affiliated insurance_company involving foreign_currency fluctuations constitutes insurance for federal tax purposes conclusion the arrangement between members of taxpayer group and the group’s affiliated insurance_company involving foreign_currency fluctuations does not constitute insurance for federal tax purposes postf-129888-14 facts taxpayer group designs manufactures and markets professional medical industrial and commercial products and services in the environmental and life sciences sectors taxpayer group conducts this business through many subsidiaries at least number a u s subsidiaries taxpayer is the ultimate parent_corporation parent typical of such structures taxpayer group includes a captive_insurance_company captive which is regulated under state law captive provides coverage to the taxpayer group for automobile liability products and general liability workers’ compensation product warranty credit guarantee insurance earthquake damage coverage retiree medical cost coverage and guaranteed renewable accident_and_health_insurance because taxpayer group conducts business throughout the world sales and purchases in currencies other than the u s dollar expose taxpayer group to fluctuations in foreign_currencies relative to the u s dollar and may adversely affect taxpayer group’s results of operations and financial condition taxpayer group has generally accepted the exposure to exchange rate movements without using derivative financial instruments but by early year taxpayer group began to explore avenues for mitigating this risk including the possibility of insuring earnings losses arising from foreign exchange fluctuations through captive beginning in month a year parent entered into contracts with captive on behalf of at least number a members of the taxpayer group regarding the risk arising from fluctuations in the rate of exchange between the u s dollar and certain foreign_currencies there are two categories of contracts contract protects the member against a decrease in the value of the specified foreign_currencies while contract protects the member against an increase in value of the specified foreign_currencies both contracts are entitled title under contract captive agreed to indemnify the participating members of the taxpayer group for the amount of loss of earnings connected to a decrease in the value of each specified foreign_currency relative to the u s dollar up to a stated coverage limit for the period year stated in the contract the coverage limit was the lesser_of i an undefined specified_loss limit which lb_i believes is based on the prior year’s export sales or ii the sales revenue during the contract period contract covered number b different currencies under contract captive agreed to indemnify the participating members of the taxpayer group for the amount of loss of earnings connected to an increase in the value of each specified foreign_currency relative to the u s dollar up to a stated coverage limit for each period year stated in the contract the coverage limit was an we offer no opinion whether these risks and the structure of the arrangement between the members of taxpayer group and captive constitutes insurance for federal tax purposes postf-129888-14 undefined specified_loss limit which lb_i the field believes is based on the amount owed on outstanding debt instruments contract covered number c different currencies for each contract loss of earnings is defined as the percentage increase or decrease in the rate of exchange of the u s dollar against the specified foreign_currency between the effective and expiration dates multiplied by the coverage limit in the tax opinion obtained on the contracts the taxpayer represents that this loss of earnings does not measure the actual loss suffered by the change in exchange rate but rather provides a reasonable approximation of the actual loss endorsements extending the coverage of both contract and contract were issued monthly that is the initial contracts were issued for the period date a year through date b year but for each month subsequent an endorsement was added to provide coverage for the following year for example an endorsement would have been added in month b year to cover the period from month b year through month b year by staggering the purchase of foreign_currency exchange risk coverage over each of months during each year each participant obtains protection against the trend of a strengthening or weakening dollar whichever side the coverage responds to for each contract the premium was determined by multiplying the rate of premium by the coverage limit initially the rate of premium per dollar of coverage is defined as twice the amount of premium as quoted by bloomberg on the effective date as a percentage of ‘notional’ for a 12-month call option contract for the purchase of u s dollars against the specified foreign_currency the premium listed in each contract was a deposit premium only the maximum that each participant would be required to pay the actual premium was determined after the expiration date based on the actual_loss_experience the final premium was the lesser_of the ‘retrospective adjusted premium’ and the deposit premium the retrospective adjusted premium was defined as the deposit premium less the ‘retrospective premium adjustment’ which is i number d of the deposit premium minus ii paid losses in excess of number e of the deposit premium if the retrospective adjusted premium is less than the deposit premium captive will refund the difference to the participant if the retrospective adjusted premium is greater than the deposit premium the participant does not pay additional premium the deposit premium is the maximum premium it was noted in the tax opinion that as the program gathers experience the pricing of premiums charged will be based on experience the premium reconciliation is computed at the expiration of each contract the contracts at issue have many features commonly found in insurance policies in addition the contracts exclude any loss which is covered under property insurance or business interruption insurance as many as number f members of the taxpayer group participated in contract but only number g members of the taxpayer group participated in contract it appears postf-129888-14 that most of the participants’ purchase d coverage with respect to less than all of the foreign_currencies specified in the contract it was anticipated that no one participant would account for more than percent of the premiums_paid to captive with respect to contract sec_1 and there is no mention of any parental guarantee premium loan back or other aspect of the arrangement that would be inconsistent with a bona_fide insurance arrangement outside actuary performed actuarial review noting that the coverage limits are derived as a function of the prior year production for each participant separately with respect to the premium structure the final premiums are a function of both the currency options market year call_premium and the actual_loss_experience as adjusted by the retro premium feature the deposit premium rates are determined as twice the year call option rate for each currency pair separately the retro premium_adjustment is a risk sharing mechanism that recasts the final loss ratios most notably where actual losses are between number e and number h of the deposit premium amounts in describing the critical actuarial assumptions underlying the program it is observed that the design aims to dampen the effect of any fluctuations the offset effect is simple and derives from the two sets of inverse currency pairs by definition within the program structure if one pair is generating unfavorable loss experience then its inverse pair is experiencing favorable underwriting results though the offset is only partial since the premium written amounts are not equivalent and the program retains number i other currency pairs with no offsetting currency pair even though number i currency pairs are measured against the u s dollar it is highly unlikely that all of these would move directionally the same way at the same time and to the same extent note that each endorsement attaches at a risk level determined initially by the exchange rate on the first day of insurance coverage the coverage period is for one year these endorsements are then layered in month after month so that at any point in time there are number j active in-force policies in effect at varying stages of development maturity postf-129888-14 currency rate changes derive from an autoregressive statistical process when viewed as a time series these curves tend to move in a sine wave type pattern centered about their long-term grand means if the risk exposure attaches at some low ebb on the wave then it is likely that the policy will settle at some higher point on the curve a year later thereby generating insured losses conversely if the risk exposure attaches at a high peak on the wave it is likely that the policy will settle at some lower point on the curve thereby generating a zero loss outcome because the policy endorsements are attaching and expiring monthly this risk layering feature yields a cumulative net_loss ratio profile which quickly converges to a relatively narrow band around the central program wide mean ratio law and analysis law in general neither the internal_revenue_code nor the income_tax regulations define the terms insurance or insurance_contract for federal_income_tax purposes the standard for evaluating whether an arrangement constitutes insurance for federal tax purposes has evolved over the years and is at best a nonexclusive facts and circumstances analysis 972_f2d_858 7th cir the most frequently cited opinion on the definition of insurance is 312_us_531 in which the court describes insurance as an arrangement involving risk-shifting and risk-distributing of an actual insurance risk at the time the transaction was executed cases analyzing captive insurance arrangements have described the concept of insurance for federal_income_tax purposes as having the following three elements an insurance risk shifting and distributing of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 9th cir aff’g 96_tc_18 the test however is not a rigid three-prong test there is also no single definition of insurance for non-tax purposes t he subject has no useful or fixed definition there is neither a universally accepted definition or concept of ‘insurance’ nor a sic exclusive concept or definition that can be persuasively applied in insurance lawyering appleman on insurance 2d sec_1 while it seems appropriate that any concept and meaning of insurance be sufficiently broad and flexible to meet the varying and innovative transactions which humankind perpetually produces care must be used to describe insurance because overbroad regulations under the foreign_account_tax_compliance_act fatca define insurance_company and insurance_contract see sec_1_1471-1 and sec_1_1471-1 provides definitions for terms used in chapter_4 of the code postf-129888-14 definitions are not useful and may cause many commercial relationships erroneously to constitute insurance id moreover a state’s determination of whether a product is insurance for state law purposes does not control whether the product is insurance for federal tax law see 96_tc_18 there is no need for parity between a state law definition and federal definition3 as the objective for state purposes is company solvency solvency is not a concern for determining whether an arrangement qualifies as insurance for federal_income_tax purposes the predicate of insurance is insurance risk the risk must be the risk of an economic loss 572_f2d_1190 7th cir the failure to achieve a desired investment return is an investment risk not an economic loss giving rise to an insurance risk in the seminal le gierse case the court stated that the risk involved in the combination life insurance-annuity contract arrangement was whether the prepayment would earn less than the amount_paid as a benefit this the court concluded was an investment risk similar to the risk assumed by a bank it was not an insurance risk le gierse u s pincite see also 387_us_202 citing le gierse for the proposition that a nd while the guarantee of cash_value based on net_premiums reduces substantially the investment of risk of the contract holder the assumption of an investment risk cannot by itself create an insurance provision under the federal definition revrul_2002_90 2002_2_cb_985 holds than an arrangement between a licensed insurance subsidiary of parent and each of the of parent's operating subsidiaries where inter alia no one subsidiary accounts for less than percent nor more than percent of the total risk insured by the insurance subsidiary constitutes insurance in the ruling the insurance subsidiary is adequately capitalized it charges arm’s length premiums established according to customary industry rating formulas there are no parental guarantee or premium loan backs and the parties conduct themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties statement of statutory accounting no financial guaranty insurance describes such insurance as providing protection against financial loss as a result of fluctuations in exchange rates between currencies for plain vanilla fx options pricing generally conforms quite closely to appropriately adjusted black-scholes model values and models of this type are used throughout the in considering whether a variable_annuity contract was subject_to the securities laws the court noted that i t is apparent that there is no uniformity in the rulings of the states on the nature of these ‘annuity’ contracts in any event how the states may have ruled is not decisive for as we have said the meaning of ‘insurance’ and ‘annuity’ under these federal acts is a federal question 359_us_65 postf-129888-14 market to price fx options kolb robert w and overdahl james a financial derivatives pricing and risk management john wiley son sec_2010 investopedia defines a currency swap to be an agreement to make a currency exchange between two foreign parties the agreement consists of swapping principal and interest payments on a loan made in one currency for principal and interest payments of a loan of equal value in another currency sec_988 provides rules for the tax treatment of certain foreign_currency_transactions under sec_1_988-1 included among the transactions subject_to sec_988 are the entering into or acquiring of any forward_contract futures_contract option warrant or similar financial_instrument if the underlying property to which the instrument relates is a nonfunctional_currency or is otherwise described in sec_1_988-1 sec_1_446-3 defines a notional principle contract as a financial_instrument that provides for the payment of amounts by one party to another at specified intervals calculated by reference to a specified_index upon a notional_principal_amount in exchange for specified consideration or a promise to pay similar amounts which includes currency swaps the definition provides that to the extent that the rules provided in this section are inconsistent with the rules that apply to any notional_principal_contract that is also a sec_988 transaction the rules of sec_988 and the regulations thereunder govern in revrul_2005_40 2005_2_cb_40 situation x owns and operates a large fleet of automotive vehicles representing a significant volume of independent homogeneous risks x paid premiums to y in return for y insuring x against the risk of loss arising out of the operation of its fleet in the conduct of its courier business in situation the facts are the same but y insures a second corporation consequently x had of y’s total risk exposure and the second corporation of the total revrul_2005_40 indicated that courts have recognized that risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks cites not included the rev_rul states that although the arrangement may shift the risks of x to y those risks are not in turn distributed among other insureds or policyholders revrul_2005_40 concluded that both situation and did not constitute insurance analysis we have examined the substance of the arrangements labeled title both contract and contract and conclude that the contracts do not satisfy the three-factor test defining insurance set forth in case law the arrangements are not insurance because they lack insurance risk and they are not insurance in its commonly accepted sense contract is also not insurance because it lacks risk_distribution fx is the acronym for foreign_currency postf-129888-14 insurance risk not all contracts that transfer risk are insurance policies even where the primary purpose of the contract is to transfer risk for example a contract that protects against the failure to achieve a desired investment return protects against investment risk not insurance risk legierse u s pincite the risk must not be merely an investment risk 387_us_202 the transfer of an investment risk cannot by itself create insurance see also revrul_89_96 1989_2_cb_114 risks transferred were in the nature of investment risk not insurance risk revrul_68_27 1968_1_cb_315 although an element of risk existed it was predominantly a normal business risk of an organization engaged in furnishing medical services on a fixed price basis rather than an insurance risk and revrul_2007_47 2007_30_irb_127 the arrangement lacked the requisite insurance risk to constitute insurance because the arrangement lacked fortuity and the risk at issue was akin to the timing and investment risks of rev_rul insurance risk requires a fortuitous event or hazard and not a mere timing or investment risk a fortuitous event5 such as a fire or accident is at the heart of any contract of insurance see 183_f2d_288 2d cir the risk must contemplate the fortuitous occurrence of a stated contingency not an expected event when evaluating whether an arrangement constitutes insurance for federal tax purposes the first inquiry is whether the subject risk is properly viewed as an insurance risk or as a risk of another nature such as investment or perhaps synonymously ‘business’ risk what is an investment or business risk you buy stock with the intent to make a profit that risk of success is an investment risk a business owner invests its capital in a business_enterprise with the intent to make a profit a business has an unlimited number of economic risks the factory building may burn down the business may not make a profit because it fails to obtain sufficient raw materials gross_receipts or customers are all of these economic risks insurance risks is a business risk an investment risk of a business a happening that because it occurs only by chance or accident the parties could not reasonably have foreseen black's law dictionary 9th ed see also first restatement of contracts sec_291 cmt a american law institute restatement second contracts cmt a see generally jeffery w stempel stempel on insurance contracts sec_1 06a supp i n the past years a modern view of fortuity as a matter of law has emerged in united_states courts one that largely embraces the notions of fortuity held by the american law institute when it adopted the restatement of contracts first in and again in the second restatement published in postf-129888-14 in deciding whether a contract does not qualify as an insurance_contract for federal tax purposes because it involves an investment or business risk we submit that all of the facts and circumstances associated with the parties in the context of the arrangement should be considered one should take into account such things as the ordinary activities of a business_enterprise the typical activities and obligations of running a business whether an action that might be covered by a policy is in the control of the insured within a business context whether the economic risk involved is a market risk that is part of the business environment whether the insured is required by a law or regulation to pay for the covered claim and whether the action in question is willful or inevitable the risk involved in this arrangement is an investment-type risk as it is solely the manifestation of fiat currency valuation although ssap no references protection against the fluctuation in currency exchange rates insurance for this risk does not appear to be commonly available from the major carriers rather it appears that the risk of loss from fluctuations in currency exchange rates are typically mitigated by derivative contracts this arrangement bears resemblance to a notional_principal_contract or other type of a sec_988 transaction this is borne out given that the premium paid_by the participants is determined with reference to commercially available options and the fact that the arrangement is ‘layered’ through endorsements that expire monthly producing periodic monthly settlements based on the trailing months’ results finally while retrospective rating is common it is not clear that the formula employed here which results in a refund of number d of premium if losses are less than number e of the initial deposit is consistent with common retrospective rating methodologies under contract and contract captive agreed to indemnify the participating members of the taxpayer group for the amount of loss of earnings for each contract loss of earnings is defined as the percentage increase or decrease in the rate of exchange of the u s dollar against the specified foreign_currency between the effective and expiration dates multiplied by the coverage limit in the tax opinion obtained on the contracts the taxpayer represents that this loss of earnings does not measure the actual loss suffered by the change in exchange rate but rather provides a reasonable approximation of the actual loss in this case participants in the contracts are primarily interested in selling their goods and services at a profit that is with a positive return on their capital_investment the participants have an economic risk that they will not make a profit on the sale of those goods and services without regard to foreign_currency exchange rates this risk is an economic risk which is an investment or business risk the existence of foreign_currency exchange rate protection does not change the investment risk of making a profit on the sale_of_goods or services it only reduces or eliminates that risk thus a seller of goods or services ie the protection buyer can purchase options on the open presently no country uses ‘the gold standard’ to value its currency postf-129888-14 market to protect against currency fluctuations or enter into a contract arrangement similar to the contracts at issue the economic_effect is the same this investment risk is not an insurance risk and therefore the contracts are not insurance commonly accepted sense the contracts are not insurance in its commonly accepted sense the fact that other companies that offer traditional insurance agreements offer contracts similar to those at issue in this case does not change our conclusion the phrase insurance in its commonly accepted sense does not mean that all products sold by insurance_companies are insurance policies the tax treatment of a product at issue should be decided by legal relationships and not by the number of product sellers or the amount of product sales to determine whether a legal relationship results in insurance we compare the arrangement against known insurance products a factor found in insurance contracts that weighs heavily in this case is that insurance policies protect against damage or impairment to an asset or income from an asset caused by a casualty event the contracts at issue have many features commonly found in insurance policies we nevertheless conclude based on all the facts and circumstances that the contracts are not insurance in its commonly accepted sense because they do not contemplate a casualty event taxpayer’s obligation does not arise because of an event that damages or impairs the protected asset or its income stream the contracts explicitly limit taxpayer’s liability if there is damage or impairment to the asset commonly associated with a casualty event such as losses covered under property insurance or business interruption insurance the contracts will indemnify for the amount of loss of earnings sustained due to an increase or decrease in the value of specified foreign_currency relative to the u s dollar various market forces can affect foreign_currency exchange rates but the occurrence of these events is not the casualty event the event that triggers taxpayer’s liability is the termination of the contract during the contract term currency exchange rates may and probably will change but during the contract term no loss is incurred on the sale_of_goods and services only at the end of the contract term is there a determination as to whether sufficient profit has been made we conclude that contract termination is not the type of event that gives rise to a casualty event nor do we believe that any change in a foreign_currency exchange rate is a casualty event in the commonly accepted sense the contract is not insurance in its commonly accepted sense risk_distribution postf-129888-14 the captive_insurance_company sold number g of contract under the reasoning of revrul_2005_40 the contract lacks risk_distribution and thus is not insurance for tax purposes tax_accounting additionally deductions are determined under the all events tests of sec_451 and sec_461 and that the liability is an other payment_liability under sec_1_461-4 and cannot be considered incurred until paid of the coverage period but the recurring_item_exception is not available for sec_1 g liabilities the liability does not become fixed until the end the timing of the income and this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions cc internal_revenue_service attn industry director lb_i f broadway 12th floor new york ny
